Citation Nr: 1551063	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  09-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia and hypertriglyceridemia.

2.  Entitlement to an initial compensable disability rating prior to September 4, 2014, and an initial disability rating in excess of 20 percent beginning September 4, 2014 for gout. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a November 2008 rating decision, the RO, in pertinent part, denied entitlement to service connection for hypercholesterolemia and hypertriglyceridemia.  

In a July 2009 rating decision, the RO granted entitlement to service connection for gout, and assigned a noncompensable disability rating effective October 25, 2007.

In a November 2014 rating decision, the RO increased the Veteran's disability rating for gout to 20 percent, effective September 4, 2014.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable disability rating prior to September 4, 2014, and an initial disability rating in excess of 20 percent beginning September 4, 2014 for gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Hypercholesterolemia and hypertriglyceridemia are laboratory findings and are not disabilities for which VA benefits can be granted.


CONCLUSION OF LAW

Service connection is not warranted for hypercholesterolemia and hypertriglyceridemia. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
 
VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in June 2008 that provided information as to what evidence was required to substantiate his claim of service connection. The letter explained the division of responsibilities between VA and a claimant in developing an appeal. The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.
 
Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and private treatment records.  As detailed below, the Veteran's high cholesterol is not considered a disability for which service connection may be established.  Therefore, no VA examination or opinion is warranted in regard to this claim. Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

The Board acknowledges that the record confirms the Veteran has hypercholesterolemia and hypertriglyceridemia.  Private medical records submitted in January 2012 reflect these findings.  In addition, the Veteran has contended that he has hypercholesterolemia and hypertriglyceridemia.  The record reflects that the Veteran is a physician, and is competent to make such a finding.  These records, however, reflect laboratory results which are not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

In view of the foregoing, the Veteran's claim of service connection for hypercholesterolemia and hypertriglyceridemia must be denied as the preponderance of the evidence is against the claim as these are not disabilities for which service connection may be established. 


ORDER

Service connection for hypercholesterolemia and hypertriglyceridemia is denied.


REMAND

The Veteran contends that his service-connected gout warrants a higher disability rating.  

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that, in this case, the Veteran has reported that he has been in receipt of ongoing treatment for his gout through a private provider.  See March 2015 VA examination report.  The March 2015 VA examiner noted that there were no treatment records available for review, as the Veteran had not brought copies with him to the examination.  

On remand, the AOJ should attempt to obtain these records.  If additional records are added to the file, the VA examiner who provided the March 2015 VA examination should be asked to review these records and provide an addendum to the examination report addressing the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all private records pertaining to treatment of the Veteran's gout.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  If any additional records are obtained, the claims file should be provided to the March 2015 VA examination should be asked to review these records and provide an addendum to the examination report addressing the additional evidence.

3.  Readjudicate the issue on appeal.  If it remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


